      6:19-cv-01174-MGL         Date Filed 09/30/20     Entry Number 25       Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

JAMES MCMACKIN,                                  §
         Plaintiff,                              §
                                                 §
vs.                                              § CIVIL ACTION NO. 6:19-01174-MGL-KFM
                                                 §
ANDREW SAUL,                                     §
Commissioner of Social Security                  §
Administration,                                  §
              Defendant.                         §

                      ORDER ADOPTING THE REPORT
          AND AFFIRMING DEFENDANT’S DECISION TO DENY BENEFITS

        This is a Social Security appeal in which Plaintiff James McMackin (McMackin) seeks

judicial review of the final decision of Defendant Andrew Saul (Saul) denying his claim for

disability insurance benefits (DIB). The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Saul’s decision be

affirmed. The Magistrate Judge filed the Report in accordance with 28 U.S.C. § 636 and Local

Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       6:19-cv-01174-MGL        Date Filed 09/30/20       Entry Number 25      Page 2 of 7




        The Magistrate Judge filed the Report on July 9, 2020, McMackin filed his objections on

July 23, 2020, and Saul filed a reply on July 28, 2020. The Court has reviewed McMackin’s

objections, but holds them to be without merit. It will therefore enter judgment accordingly.

        On September 6, 2014, McMackin filed his application for DIB. He contends his disability

commenced on January 19, 2014.         Saul denied McMackin’s application initially and upon

reconsideration. McMackin then requested a hearing before an Administrative Law Judge (ALJ),

which the ALJ conducted on March 26, 2018.

        On July 3, 2018, the ALJ issued a decision holding McMackin was not disabled. The

Appeals Council denied McMackin’s request for review of the ALJ’s decision. McMackin then

filed this action for judicial review with the Court on April 23, 2019.

        For purposes of determining whether one is entitled to disability benefits, the term

“disability” is defined as an “inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12 months.” 20

C.F.R. § 404.1505(a).

        The Agency has established a five-step sequential evaluation process for determining if a

person is disabled. 20 C.F.R. §§ 404.1520(a), 416.920(a). The five steps are: (1) whether the

claimant is currently engaging in substantial gainful activity; (2) whether the claimant has a

medically determinable severe impairment(s); (3) whether such impairment(s) meets or equals an

impairment set forth in the Listings; (4) whether the impairment(s) prevents the claimant from

returning to his past relevant work; and, if so, (5) whether the claimant is able to perform other

work as it exists in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(I)-(v), 416.920(a)(4)(I)-

(v).



                                                 2
      6:19-cv-01174-MGL         Date Filed 09/30/20       Entry Number 25        Page 3 of 7




       Under 28 U.S.C. § 636(b)(1), a district court is required to conduct a de novo review of

those portions of the Magistrate Judge’s Report to which a specific objection has been made. The

Court need not conduct a de novo review, however, “when a party makes general and conclusory

objections that do not direct the court to a specific error in the [Magistrate Judge’s] proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed.

R. Civ. P. 72(b).

       It is the plaintiff’s duty both to produce evidence and prove he is disabled under the Act.

See Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995). Nevertheless, the ALJ is to develop the

record and when he “fails in his duty to fully inquire into the issues necessary for adequate

development of the record, and such failure is prejudicial to the claimant, the case should be

remanded.” Marsh v. Harris, 632 F.2d 296, 300 (4th Cir. 1980).

       It is also the task of the ALJ, not this Court, to make findings of fact and resolve conflicts

in the evidence. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). “It is not within the

province of this [C]ourt to determine the weight of the evidence; nor is it [the Court’s] function to

substitute [its] judgment for that of [the defendant] if [the] decision is supported by substantial

evidence.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

       In other words, the Court “must sustain the ALJ’s decision, even if [it] disagree[s] with it,

provided the determination is supported by substantial evidence.” Smith v. Chater, 99 F.3d 635,

638 (4th Cir. 1996). Under the substantial evidence standard, the Court must view the entire record

as a whole. See Steurer v. Bowen, 815 F.2d, 1249, 1250 (8th Cir. 1987).

       “[T]he substantial evidence standard presupposes a zone of choice within which the

decisionmakers can go either way, without interference by the courts. An administrative decision

is not subject to reversal merely because substantial evidence would have supported an opposite



                                                 3
      6:19-cv-01174-MGL          Date Filed 09/30/20      Entry Number 25       Page 4 of 7




decision.” Clarke v. Bowen, 843 F.2d 271, 272-73 (8th Cir. 1988) (citations omitted) (internal

quotation marks omitted) (alteration omitted). Put differently, if the ALJ’s “dispositive factual

findings are supported by substantial evidence, they must be affirmed, even in cases where

contrary findings of an ALJ might also be so supported.” Kellough v. Heckler, 785 F.2d 1147,

1149 (4th Cir. 1986).

       McMackin makes just two objections to the Magistrate Judge’s Report. First, he maintains

the Magistrate Judge erred in concluding the ALJ adequately evaluated and discussed the

conflicting evidence concerning McMackin’s mental impairments. According to McMackin,

“[t]he ALJ failed to discuss [his] limitations with carrying out detailed instructions,” even though

such limitations were noted in the opinions of both Silvie Kendall, Ph.D. (Kendall), and Craig

Horn, Ph.D. (Horn), two state agency psychologists. Objections at 5. And, as per McMackin, the

ALJ’s alleged failure to appropriately explain why he excluded these limitations amounts to

reversible error under Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015) (holding it was reversible

error when the ALJ failed to explain how the residual functioning capacity assessment accounted

for the claimant’s limitations in concentration, persistence, or pace).

       There is, however, a glaring problem in McMackin’s first objection: he misunderstands the

applicability of Mascio and neglects proper consideration of the substantial evidence standard.

McMackin argues “the ultimate premise of Mascio” requires a case “be remanded if the reviewing

court is ‘left to guess about how the ALJ arrived at his conclusions.’” Objections at 2 (quoting

Mascio, 780 F.3d at 367). But, this Court is not left to guess.

       The ALJ determined McMackin’s residual functioning capacity (RFC), as it relates to his

mental limitations in carrying out detailed instructions, by weighing several different opinions and

evaluations, including: (1) the opinions of Drs. Kendall and Horn; (2) the opinion of an



                                                  4
      6:19-cv-01174-MGL        Date Filed 09/30/20      Entry Number 25        Page 5 of 7




independent consultative examiner on contract to the Social Security Administration, Joseph P.

Goldsmith, Ed.D. (Goldsmith); (3) the opinion of discharge notes from McMackin’s inpatient

psychiatric care in September of 2017; (4) the findings of McMackin’s physical examination; and

(5) the function reports completed by McMackin and his wife.

       Dr. Kendall, on August 18, 2015, stated the following in a mental RFC:

               1. [McMackin] is able to understand and remember simple
               instructions and remember detailed instructions.
               2. [McMackin] is able to carry out short and simple instructions but
               not detailed instructions. [McMackin] is able to maintain
               concentration and attention for periods of at least 2 hours.
               3. [McMackin] is able to respond appropriately to co-workers,
               supervisors and the general public.
               4. [McMackin] is able to be aware of normal hazards and take
               appropriate precautions.

A.R. at 106. Dr. Horn, on April 1, 2016, noted limitations consistent with those by Dr. Kendall.

Report at 19 (citing A.R. at 121-23, 130-32).

       Conversely, Dr. Goldsmith, on August 11, 2015, opined McMackin “was cognitively

intact, had bright normal intelligence, and ‘would not have difficulty understanding and focusing

on complex task[s].’” Report at 20 (citing A.R. at 1183-85). Also seeming to contradict the

opinions of Drs. Kendall and Horn, McMackin’s discharge notes from inpatient psychiatric care

from September 5-8, 2017, offer somewhat similar conclusions to the opinion of Dr. Goldsmith:

               [McMackin] was noted as alert and oriented to all spheres; he had
               appropriate appearance, attitude, behavior, and mood; he denied any
               thoughts of harming himself or others; he had average level of
               intellectual functioning; and he had marginally improved judgment,
               insight, and impulse control.

Report at 20 (citing A.R. 1378-1411). Furthermore, McMackin’s physical examination findings

similarly concur with Dr. Goldsmith, routinely describing “[McMackin] as alert and oriented x3,




                                                5
      6:19-cv-01174-MGL          Date Filed 09/30/20      Entry Number 25         Page 6 of 7




with appropriate mood and affect, intact/normal recent and remote memory, as well as good insight

and judgement.” Report at 20 (citations omitted).

        Most notably, McMackin himself, in a function report he and his wife completed in

February of 2015, reported no limitations related to his ability to pay attention or to follow written

or verbal instructions. A.R. at 253. For instance, when asked “[f]or how long can you pay

attention?” McMackin answered, “[d]oes not apply to my illness.” Id. Likewise, when asked

“[h]ow well do you follow written instructions? (For example, a recipe),” McMackin again

answered, “[d]oes not apply to my illness.” Id. And finally, when asked “[h]ow well do you

follow spoken instructions?,” McMackin answered, “[v]ery well, however does not apply to my

illness.” Id.

        Yes, there well may be substantial evidence in the opinions of Drs. Kendall and Horn that

supports McMackin’s claim. But, as the Court already noted, “the substantial evidence standard

presupposes a zone of choice within which the decisionmakers can go either way, without

interference by the courts. An administrative decision is not subject to reversal merely because

substantial evidence would have supported an opposite decision.” Clarke, 843 F.2d at 272-73.

        Simply put, there is substantial evidence to support the ALJ’s decision. And, the Court is

unable to find any legal error. Thus, the Court will overrule McMackin’s first objection.

        McMackin’s second objection is an extension of the first. McMackin contends the ALJ’s

failure to include mental limitations related to detailed instructions “cannot be found harmless

since the jobs identified by the [vocational expert] were GED reasoning level 2 and 3 and the lower

GED reasoning level of 2 requires the ability to, [a]pply commonsense understanding to carry out

detailed but uninvolved written or oral instructions.” Objections at 5-6 (citation omitted) (internal

quotation marks omitted). In other words, McMackin argues the alleged error of his first objection



                                                  6
      6:19-cv-01174-MGL         Date Filed 09/30/20      Entry Number 25        Page 7 of 7




is especially damaging because the vocational expert determined he was capable of working jobs

requiring the ability to understand and carry out detailed but uninvolved instructions.

       There is substantial evidence in the record supporting the ALJ’s decision not to include

limitations in McMackin’s RFC concerning his ability to understand and carry out detailed but

uninvolved instructions. Therefore, the Court sees no conflict between the jobs identified by the

vocational expert and McMackin’s RFC. As such, the Court will also overrule McMackin’s

second objection.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules McMackin’s objections, adopts the Report, and incorporates

it herein. Therefore, it is the judgment of the Court Saul’s decision denying McMackin’s claim

for DIB is AFFIRMED.

       IT IS SO ORDERED.

       Signed this 30th day of September, 2020, in Columbia, South Carolina.


                                                     /s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
